DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Response to Amendment
Claims 1-20 have been canceled. Claims 21 and 29 have been amended. Claims 21-35 are pending. 

Response to Arguments
Summary of the applicant’s argument (see pages 6-7, Specification):
Failing to provide proper antecedent basis for the claimed subject matter. Disagrees: Claims 21, 22, 24, 27, 28, 29, 30, 32, 34, and 35 fail to provide proper antecedent basis for expressly reciting the claimed subject matter. 
MPEP § 608.01(g) states that the detailed description should provide clear support or antecedent basis for the claims. This detailed description, required by 37 CFR 1.71, MPEP § 608.01, must be in such particularity as to enable any person skilled in the pertinent art or science to make and use the invention. As such, there is no requirement that verbatim antecedent support for claim recitations, the same exact words, be provided in the specification. It is sufficient that the claimed features be clearly supported by the specification.
Office Action states: there is no antecedent basis for the language of claims 21 and 29, as the specification does not state: receive information that indicates a first set of downlink resource elements associated with a downlink transmission on the first radio access technology; receive information that indicates a second set of resource elements associated with a cell-specific reference signal transmission on a second radio access technology; determine a subset of the first set of downlink resource elements overlaps with the second set of resource elements; receive the downlink transmission on the first radio access technology via resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements; and rate match the downlink transmission on the first radio access technology around the overlapped resources. The as-filed application provides support for the above-referenced subject matter, as indicated in at paragraphs [0136]-[0174].
Office Action states: there is no antecedent basis for the language of claims 22 and 30, as the specification does not state: being configured to rate match the downlink transmission on the first radio access technology around overlapped resources comprises being configured to rate match the downlink transmission on the first radio access technology around the second set of resource elements associated with the second radio access technology that overlap the subset of the first set of downlink resource elements associated with the first radio access technology. The as-filed application provides support for the above-referenced subject matter, as indicated at paragraphs [0137]-[0145]. 
Office Action states: there is no antecedent basis for the language of claims 24 and 32, as the specification does not state: the overlap is in time and frequency. The as-filed application provides support for the above-referenced subject matter, as indicated at paragraphs [0137], [0138], [0140], [0143], and [0169]. 
Office Action states: there is no antecedent basis for the language of claims 27 and 34, as the specification does not state: being configured to receive the downlink transmission on the first radio access technology via resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements comprises being configured to decode the downlink transmission on the first radio access technology on resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements. The as-filed application provides support for the above- referenced subject matter, as indicated at paragraphs [0137]-[0145]. 
Office Action states: there is no antecedent basis for the language of claims 28 and 35, as the specification does not state: the processor is further configured to determine that the cell-specific reference signal transmission on the second radio access technology has a priority that is higher than the downlink transmission on the first radio access technology. The as-filed application provides support for the above-referenced subject matter, as indicated at paragraphs [0136]-[0144]. 
Response: 
The applicant’s remarks, are the same as before; therefore, the response is the same as before; repeated below, for a complete record.
The specification has been reviewed: paragraphs [0136]-[0174]; paragraphs [0137]-[0145]; paragraphs [0137], [0138], [0140], [0143], and [0169]; paragraphs [0137]-[0145]; paragraphs [0136]-[0144]; each cover a lot of material. The phrases, in the claims, are only a few phrases; these phrases may be, simply, incorporated into the specification. 

Summary of the applicant’s argument (see page 8, Figures):
The Office Action objects to figures 1A, 1B, 1C, 1D, and 1E that they should be labeled as Prior Art as allegedly required by MPEP § 608.02(g).
MPEP § 608.02(g): Figures showing the prior art are usually unnecessary, and suggests canceling such figures or labeling as prior art, where appropriate. Each of Figures 1A, 1B, 1C, 1D, and 1E are not prior art and, do not fall under the requirements of MPEP § 608.02(g). These figures disclose example systems, 1A, IC, 1D, 1E, and a WTRU, FIG. 1B, capable of implementing the claimed and otherwise disclosed embodiments, which are not prior art.
As described in paragraph [0010] of the as-filed specification: FIG. 1A is a system diagram of an example communications system in which one or more disclosed embodiments may be implemented. Paragraph [0024] has a similar description in stating that FIG. 1A is a diagram of an example communications system 100 in which one or more disclosed embodiments may be implemented. FIG. 1A is not illustrating a prior art system, but is illustrating an example communication system in which the claimed embodiments and other disclosed embodiments may be implemented and, as such, is not a prior art figure.
FIG. 1A is not a prior art figure, FIG. 1B-1E are not prior art figures. Paragraph [0011] describes FIG. 1B: a system diagram of an example wireless transmit/receive unit WTRU that may be used within the communications system illustrated in FIG. 1A. Paragraph [0012] describes FIG. 1C: a system diagram of an example radio access network and an example core network that may be used within the communications system illustrated in FIG. 1A. Paragraph [0013] describes FIG. 1D: a system diagram of another example radio access network and an example core network that may be used within the communications system illustrated in FIG. 1A. Paragraph [0014] describes FIG. 1E: a system diagram of another example radio access network and an example core network that may be used within the communications system illustrated in FIG. 1A.
Office Action further objects to the figures as needing to illustrate additional features. 
As previously stated, 35 U.S.C. 113 states: the applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented. A person of skill in the art would properly understand the claimed invention given at least FIGs. 1A-1E and the corresponding description thereof, along with at least the description provided in at least paragraphs [0136]-[0174] given the other additional disclosure in the as-filed specification. 
Response: 
The applicant’s remarks, are the same as before; therefore, the response is the same as before; repeated below, for a complete record. 
The communication systems that are being illustrated, have been utilized, in conjunction with mobile phones, prior to the effective filing date of the invention. 
Regarding the inventive step, the essential subject matter: these would be new, original contributions, however, without prior engineering drawings, depicting their operations; therefore, these original contribution drawings would need to be provided, for a complete disclosure. 

Summary of the applicant’s argument (see page 9, 35 USC 112a):
Claims 21-35 stand rejected under Section 112(a) as failing to be enabled to a person of ordinary skill in the art by the as-filed specification. Cites to paragraphs [0137]-[0138] as including subject matter that is critical or essential to the practice of the invention but not included in the claims.
MPEP 2172.01 states: rejections for failing to claim the subject matter that the inventor regards as the invention based on the omission of essential matter must explain the basis for concluding that the inventor regards the omitted matter to be essential to the invention. Ex parte Robertson, Appeal 2016-001938, op. at 4 (PTAB 2017). Identify where in the specification the unclaimed elements were described as essential. Office Action does not identify the portion of the specification providing that the features in paragraphs [0137]-[0138] are essential. No portion of the specification identifies the features in these paragraphs as essential.
Office Action and the specification do not identify any portion of paragraphs [0137]-[0138] as being essential. Specification indicates that the inclusion of the priority information or the priority of a signal in these paragraphs is not essential for being claimed. Paragraphs [0007],[0166]-[0167], and [0169] describe that puncturing or rate matching, as supported by paragraph [0137], is performed and there is no reference to any priority information or a priority of a signal in these paragraphs.

Claims 21-35 stand further rejected under Section 112(a) as allegedly failing to comply with the written description requirement. Office Action states that the claims contain subject matter related to first and second radio access technologies RATs and that it would be unclear to a person of skill in the art, from the description of FIG. 1A and FIG. 2, whether each base station is associated with a different Radio Access Technology; or, each base station has all of the Radio Access Technologies.
specification describes at paragraphs [0077], [0088] and [0089] that, one or more transmission points or base stations are used for downlink transmissions to a WTRU. One or more transmission points or base stations may implement one or more radio access technologies.
Response: 
	Regarding enablement: 
MPEP 2172.01    Unclaimed Essential Matter [R-10.2019]
This section pertains to guidance for determining whether to make a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as failing to claim the subject matter that the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as his or her invention.
Depending on the specific facts at issue, a claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as not enabling (see, e.g., In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976)); under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as lacking an adequate written description (see, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998)); under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite (see, e.g., In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976)); or under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as failing to claim the subject matter that the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention (see, e.g., In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968)). Such essential matter may include missing elements, steps or necessary structural cooperative relationships of elements described by the applicant(s) as necessary to practice the invention.
If a claim omits matter that appears to be necessary to adequately describe the invention, or to make and use the invention, follow the guidance set forth in MPEP § 2163 et seq. (especially § 2163, subsection I, and § 2163.05) and MPEP § 2164 et seq. (especially § 2164.08(c)), respectively, to determine whether a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, based on an inadequate written description and/or lack of enablement should be made.
If a claim fails to interrelate essential elements of the invention as defined by applicant(s) in the specification, the claim may be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976). But see Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. & Inter. 1965) ("[I]t is not essential to a patentable combination that there be interdependency between the elements of the claimed device or that all the elements operate concurrently toward the desired result"); Ex parte Huber, 148 USPQ 447, 448-49 (Bd. Pat. App. & Inter. 1965) (A claim does not necessarily fail to comply with 35 U.S.C. 112, second paragraph where the various elements do not function simultaneously, are not directly functionally related, do not directly intercooperate, and/or serve independent purposes.). See MPEP § 2172 for guidance in determining whether a rejection based on indefiniteness would be appropriate.
Rejections under 35 U.S.C. 112(b)  (or pre-AIA  35 U.S.C. 112, second paragraph) for failing to claim the subject matter that the inventor or a joint inventor regards as the invention based on the omission of essential matter must explain the basis for concluding that the inventor regards the omitted matter to be essential to the invention. See, e.g., Ex parte Robertson, Appeal 2016-001938, op. at 4 (PTAB 2017)(Rejection reversed because examiner failed to identify where in the specification the unclaimed elements were described as essential. Board noted that summary of the invention in the specification did not include features alleged by examiner to be essential.); Ex parte Mehta, Appeal No. 2000-0160, op. at 5-6 (Bd. Pat. App. & Inter. 2002)(Claims that did not require an inert coating failed to comply with the second paragraph of 35 U.S.C. 112 because "it is clear from Appellant’s brief that Appellant regards his invention as including the inert coating. Absent an inert electrically conducting coating, there is nothing to protect the exposed metal surfaces from damaging interactions with chemicals that lead to the problem of exploding vias as argued by Appellant."). Features described as preferred or illustrative in the specification are not critical or essential. See, e.g., In re Goffe, 542 F.2d 564, 191 USPQ 429 (CCPA 1976)("In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Broad language in the disclosure (including the abstract) omitting an allegedly critical feature tends to rebut the argument of criticality … [and] features that are merely preferred are not critical." Id. at 567, 191 USPQ at 431 (citations omitted).).

As seen above, the case law provided by the applicant, pertains to: Rejections under 35 U.S.C. 112(b), versus 35 U.S.C. 112(a) is being discussed. 
The independent claims need to be self-contained; the technical solution would need to enable, a person having ordinary skill in the art, to make and use the claimed invention. 

Regarding written description: if one transmission point or base station implements the one or more radio access technologies, then presumably both the User Equipment UE and the one transmission point or base station, may possibly, in parallel determine the overlapping of the resources. However, when there are multiple transmission points or base stations that, implement the one or more radio access technologies, then, the User Equipment UE would need to communicate the overlapping of the resources, to these multiple transmission points or base stations. 

Summary of the applicant’s argument (see pages 10-12, 35 USC 103):
The third and fifth clause of claim 21 are not disclosed. 
Chen describes a method for expanding UE-RS designs to accommodate high-mobility UEs by implementing higher-density UE-RS designs, paragraph [0040]. The higher-density design requires the addition of UE-RS to the baseline UE-RSs of the PDSCH, paragraphs [0044], [0046], [0079], [0080], and [0108]. To enable the addition of such UE-RSs, Chen discloses a method of data transmission using a puncturing operation where data transmission rate matching is performed around the baseline UE-RS pattern, paragraphs [0046], [0080], and [0108]. After the rate matching, some REs corresponding to the additional UE-RS pattern are punctured by the additional UE-RS pattern, such that data transmission may be punctured in locations with the additional UE-RS. This puncturing is similar to the handling of puncturing for overlapping primary and secondary synchronization signals in 3GPP Release-8, paragraphs [0046], [0080], and [0108].
CHEN ‘849 discloses a UE that detects an overlap between a downlink control channel, EPDCCH resources, and a downlink shared channel, PDSCH, and then rate matching the downlink shared channel around the resources occupied by the downlink control channel, paragraphs [0030], [0071], and [0087].
Chen and CHEN ‘849 disclose rate matching and overlapping resources, neither reference teaches or suggests determining the claimed overlap with regard to two radio access technologies or performing the claimed rate matching with regard to two radio access technologies. The rate matching in Chen is performed to add UE-RS to a PDSCH to accommodate high-mobility UEs, while the rate matching in CHEN ‘849 is performed for a downlink shared channel for resources occupied by the downlink control channel. Neither reference disclose or suggest determining that a subset of a set of downlink resources associated with a downlink transmission that uses a first radio access technology overlaps with a set of resources associated with a cell-specific reference signal transmission that uses a second radio access technology, or rate matching around the downlink transmission on the first radio access technology around the subset of the first set of downlink resources that overlaps with the second set of resources.
Chen and CHEN ‘849 teaching a first radio access technology and a second radio access technology by citing to portions of the references that disclose different radio access technologies, there is no teaching or suggestion of the aforementioned claimed subject matter in the references, or any description in the Office Action explaining how the mere recitation of different radio access technologies teaches or suggests the subject matter of the claims.
Dependent claim 26 recites that the second radio access technology is a Long Term Evolution LTE radio access technology. Claim 26 also depends from claim 25, which recites that the first radio access technology is a New Radio NR radio access technology. Neither of the references disclose or suggest determining the claimed overlap with regard to the radio access technologies of claims 25 and 26, let alone performing the claimed rate matching with regard to these radio access technologies. The citation of such radio access technologies is insufficient for showing a teaching or suggestion.
Response: 
It appears that, the applicant is stating that, the technology that is being utilized, in the invention, is also utilized in the prior art. This is an obviousness analysis, therefore, not all of the features, in the claims, would need to be within the four corners of one reference. Regarding the technologies claimed, in the dependent claims; a technical solution may be applied to any communication technology, within an obvious to try analysis; and as the applicant has stated, these communication technologies are mentioned, in the prior art. 

Response to Arguments (previously mailed 02/11/2022)
Summary of the applicant’s argument (see pages 7-8, 35 USC 103):
Receiving, from a base station, information that indicates a first set of downlink resource elements associated with a downlink transmission that uses the first radio access technology,
Receiving, from the base station, information that indicates a second set of resource elements associated with a cell-specific reference signal transmission that uses a second radio access technology. 
Chen describes adding additional reference signals to an existing single RAT system. Paragraphs 0039-0042 describe that reference signal RS designs in systems current to the Chen application, such as LTA-A, were not adequate for high mobility UEs. Chen describes adding additional RSs to an existing single RAT system, LTE-A, to address the high mobility UE problem. Paragraph 0108 describes that in a single RAT system a “data transmission may be punctured in locations with the additional reference signals” of the single RAT system. FIGs. 2, 5 and 6, and their associated descriptions, describe data transmissions and RS transmissions in such single RAT systems. 
Explain how Chen describes: receiving...information that indicates a first set of downlink resource elements associated with a downlink transmission that uses the first radio access technology and receiving...information that indicates a second set of resource elements associated with a cell- specific reference signal transmission that uses a second radio access technology. 
Response: 
Chen teaches radio access technologies ([0034] 3GPP, Long-Term Evolution LTE, LTE-Advanced LTE-A); therefore, the first radio access technology and the second radio access technology - may be any one of 3GPP, Long-Term Evolution LTE, and LTE-Advanced LTE-A, radio access technologies.
Furthermore, CHEN’849 discloses additional radio access technologies ([0030] UE performs rate matching around enhanced physical downlink control channel EPDCCH overlapping assigned PDSCH resources. [0031] techniques described herein may be used for various wireless communication networks: CDMA TDMA FDMA OFDMA SC-FDMA radio technology UTRA cdma2000 W-CDMA TD-SCDMA IS-2000 IS-95   IS-856  GSM E-UTRA UMB  Wi-Fi WiMAX IEEE 802.20  Flash-OFDM.RTM. UMTS LTE LTE-A FDD TDD 3GPP. Techniques described herein are used for the wireless networks and radio technologies mentioned above as well as other wireless networks and radio technologies. For clarity, certain aspects of the techniques are described for LTE/LTE-A).
Therefore, the first radio access technology and the second radio access technology - may be any one of the radio access technologies, described, above.

Summary of the applicant’s argument (see pages 8-9):
Objections to the Specification
The Office Action objects to claims 21, 22, 24, 27, 28, 29, 30, 32, 34, and 35 as lacking proper antecedent basis. It is unclear what elements are alleged to lack antecedent basis. Claims as amended have proper antecedent basis and request that the objection be withdrawn.
Objections to the Drawings
The Office Action objects to figures 1A, 1B, 1C, 1D, and 1E alleging that they should be labeled as Prior Art. These figures are associated with the pending claims. Figures 1A, 1B, 1C, 1D, and 1E are associated with the pending claims
Needing to illustrate additional features. 35 USC 113 states that, the applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented. To the extent that any information from the claims is not shown in the drawings, such information does not need to be illustrated in the drawings to be necessary for the understanding of the subject matter to be patented. Additional drawing details are not needed for one of skill in the art to understand the subject matter to be patented. When all of the drawing requirements are read together in context, it can be seen that the requirement is to furnish a drawing where necessary for the understanding of the subject matter to be patented. 
Response: 
A detailed explanation regarding these Objections had been provided in the previous office action, and also, in the response to the previous remarks. These responses are repeated below. All claims that contain the elements that lack proper antecedent basis, in the specification, as filed, have already been provided, to the applicant. The engineering drawings, listed below, had been in the public domain. The statement - drawing details are not needed for one of skill in the art to understand the subject matter to be patented - is a conclusory statement.

Summary of the applicant’s argument (see pages 9-10):
Claim rejections under 35 USC §112
Claims 21-35 stand rejected under Section 112 as allegedly being based on non-enabling disclosure. We respectfully disagree because the claims are supported throughout the specification and for example at paragraphs 0136-0174 and the claims of the originally filed application. The rejection also appears to link the rejection under Section 112 to the objections raised to the drawings. However, as explained above, to the extent that any information from the claims is not shown in the drawings, such information does not need to be illustrated in the drawings to be “necessary for the understanding of the subject matter to be patented.”
Claims 21 and 29 stand separately rejected under Section 112 although the reasoning is unclear. The rejection: Puncturing, muting, zero-power signal transmission, and rate-matching; regarding the overlap; would need to occur, at a transmitter; as well as the receiver. It is unclear whether, the applicant is interpreting the claims, such that no such actions are taking place, at the transmitter.
The claims are directed to a device and a method implemented in the device. Actions that may or may not be taken at another device are not required to be included in the claims. 

Response: 
The case law regarding enablement, requires the enabling disclosed embodiment, to be placed into the independent claims. The rationale is that, all embodiments, encompassed by the independent claims, would need to be enabled by a disclosed embodiment. 
The applicant is requested to make the legal record clear, by stating that: Puncturing, muting, zero-power signal transmission, and rate-matching; regarding the overlap; occur, at a transmitter; as well as the receiver.

Moving the case forward
To move the case forward: the “low priority signal puncturing”, in par. [0137]-[0138], page 30, of the specification, incorporated into each independent claim.
The amendment, to move the case forward, was discussed in a previous interview, held 30 October 2020. 

Response to Arguments (from the Office Action mailed 07/27/2021)
Summary of the applicant’s argument (see pages 8-10, 35 USC 103):
Chen describes actions performed within the network device, i.e., Node B/base station (see Chen at paras. 0105-0109).
Chen discloses a base station/Node B send an additional specific reference signal to a UE (Chen at para. 0109). Paragraph 0108 is one of the paragraphs that describes FIG. 7 of Chen. Other than the sending of an additional reference signal to the UE, FIG. 7 of Chen and its associated text description describe actions that take place solely within the Node B. paragraph 0108 describes a method for the Node B itself to use certain resource elements. The communication that is sent to the UE is that the Node B send an additional specific reference signal to a UE (Chen at para. 0109). There is no other sending from the Node B, nor is there any suggestions of other receptions by the UE. Chen does not teach or suggest sending any information, other than the additional reference signal, much less a WTRU receiving “from a base station, information that indicates a first set of downlink resource elements associated with a downlink transmission on the first radio access technology” or receiving “from the base station, information that indicates a second set of resource elements associated with a cell-specific reference signal transmission on a second radio access technology,” as claimed. 
Kubota discloses the existence of multiple RATs, and, is silent on different information being associated with different RATs.
It would have been obvious that information would be sent on different RATs. This is a conclusory statement.
The Office Action gives no reasoned explanation on why it would have been obvious for information to be associated with different RATs. The application of Kubota is invalid as it does not provide the required analysis.
Response: 
Paragraphs [0137]-[0138], page 30, of the specification, explain:
[0137] A lower priority signal may be punctured, for example, if one or more (e.g., two) signals in RATs (e.g., different RATs) are overlapped in a time/frequency resource. A WTRU (e.g., which may have a capability to receive and/or transmit signals for one or more, or multiple, RATs) may receive signals from one or more, or multiple, RATs in a time/frequency resource. The signals from one or more RATs may be transmitted (e.g., transmitted simultaneously), and/or signals from one or more RATs may be punctured based on a predetermined priority rule. Puncturing, muting, zero-power signal transmission, and/or rate-matching may be used interchangeably. 
[0138] A lower priority signal in a RAT may be punctured. A WTRU may assume that the higher priority signal is transmitted when a lower priority signal is punctured. An equivalent number of time/frequency resources overlapped with a higher priority signal may be punctured. For example, if the TTI length of a first RAT is an integer multiple of the TTI length of a second RAT (e.g., and/or a TTI of a first RAT is a higher priority), one or more, or multiple, TTIs in a second RAT (e.g., which may overlap with a higher priority TTI of a first RAT) may be punctured.

	As seen above, Puncturing, muting, zero-power signal transmission, and rate-matching are used interchangeably.
Puncturing, muting, zero-power signal transmission, and/or rate-matching, occur, at a transmitter.
The WTRU is a receiver; and a corresponding rate-matching, needs to take place, to properly receive the communication. 

	The WTRU needs to receive, from the transmitter, information on the time/frequency grid wherein a reference signal and the time/frequency grid wherein data would be sent. This has to happen, for the WTRU, to correctly decode the received signal. 

	Reviewing figure 2, of Chen, in the base station Node B 202; in elements 248, 250 and 252, Rate Matching and Puncturing occur; exactly, the same as the invention. 
	In figure 2, of Chen, in the UE 212, Decoder 292, Reference Signal Configuration Interpretation 220; the UE, e.g. WTRU, gets notified of the Rate Matching and Puncturing that, has occurred, at the transmitter, the base station. This is the same as the invention.

	In figure 2, of Chen, in the base station Node B 202; in Transceiver 260, Receiver 262, and Transmitter (shown in multiples, going into antennas 210a … 210n); any Radio Access Technology may be utilized. Furthermore, adding additional Radio Access Technologies, would fall within an obviousness envelope, because of progress in science and technology. 

	The engineering drawings, of the invention, show base stations and Radio Access Technologies, in separate figures; and no integration is shown. The specification, of the invention, also follows the same pattern. Invention’s Fig. 1A:102c, shows a cell phone receiving communications, from two base stations, 114a and 114b. Fig. 2 shows Radio Access Technologies. It is unclear whether each base station is associated with a different Radio Access Technology; or, each base station has all of the Radio Access Technologies.  

	Kubota discloses the existence of multiple Radio Access Technologies. It is at least obvious that, Radio Access is utilized for communication purposes, and at the core of communication is exchange of information. This exchange of information has occurred in all of the Radio Access Technologies, of the past; and will occur in all of the Radio Access Technologies, of the future.

	Kubota is introduced as a natural evolution of the communication architecture of Chen. Since the progress in science and technology would naturally add additional Radio Access Technologies, to the communication architecture of Chen.	

	Kubota is also introduced to show that any possible eventual interpretation, of the communication architecture of the invention, is in the prior art.  
The engineering drawings, of the invention, show base stations and Radio Access Technologies, in separate figures; and no integration is shown. The disclosure, of the invention, also follows the same pattern. E.g. Fig. 1A:102c shows a cell phone receiving communications, from two base stations, 114a and 114b. Fig. 2 shows Radio Access Technologies. It is unclear whether each base station is associated with a different Radio Access Technology; or, each base station has multiple, or, all of the Radio Access Technologies.
However, for the purpose of compact prosecution, Kubota would disclose all of the above, possible, interpretations; even though the support, for such, possible, interpretations, needs to be established.  

	The technical problem that, the invention is solving, is nothing new. The same issue of overlap in resources has occurred, in a single Radio Access Technology. E.g. Chen, has already solved this technical problem, for a single Radio Access Technology. Adding additional Radio Access Technologies, would fall within an obviousness envelope, to a skilled artisan.  Starting with a single Radio Access Technology; additional Radio Access Technologies, have been incorporated into transmitters and receivers. 

Regarding the WTRU, if it is interpreted as a User Equipment UE; Chen US 20110111781 A1, discloses: 
[0009] Allocating an additional specific reference signal may include applying a different mapping mechanism from a baseline specific reference signal case. Allocating an additional specific reference signal may include applying transmission rate matching around the additional specific reference signal. Allocating an additional specific reference signal may include applying puncturing.
[0108] Data transmission rate-matching around the additional specific reference signal pattern may be used. For example, when a PDSCH is mapped to the REs, it may only be mapped to those REs not occupied by the baseline UE-RS ports and the additional UE-RS ports. Alternatively, data transmission may be punctured in locations with the additional reference signals (e.g., similar to the handling of PDSCH overlapped with Primary Synchronization Signals (PSS) and Secondary Synchronization Signals (SSS) occupying the center six Resource Blocks (RBs) in certain subframes as in 3GPP Release-8). For example, a PDSCH may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured. Different wireless communication devices 112 (e.g., UEs 212) may be informed using the same additional specific reference signal ports or different additional specific reference signal ports (depending on the wireless communication device 112 speed, for example).
[0117] The (high-mobility) UE 212 receives 908 a reference signal configuration from the Node B 202. For example, the high-mobility UE 212 receives 908 and interprets the reference signal configuration. In one configuration, this is accomplished using a reference signal configuration interpretation block/module 220. For instance, the high-mobility UE 212 may receive 908 and interpret the reference signal configuration using a layer-3 limited rank signaling interpretation 294, an explicit layer-3 signaling interpretation 296 and/or a PDCCH signaling interpretation 298. In one configuration, where the Node B 202 selects one or more of the three foregoing kinds of signaling, the high-mobility UE 212 also receives an (explicit or implicit) indicator that indicates which kind of signaling is used for the reference signal configuration. The reference signal configuration may indicate whether one or more additional UE-RS are used and their location (in time and frequency, according to resource elements REs, etc.).

Paragraphs [0137]-[0138], page 30, of the specification, explain:
[0137] A lower priority signal may be punctured, for example, if one or more (e.g., two) signals in RATs (e.g., different RATs) are overlapped in a time/frequency resource. A WTRU (e.g., which may have a capability to receive and/or transmit signals for one or more, or multiple, RATs) may receive signals from one or more, or multiple, RATs in a time/frequency resource. The signals from one or more RATs may be transmitted (e.g., transmitted simultaneously), and/or signals from one or more RATs may be punctured based on a predetermined priority rule. Puncturing, muting, zero-power signal transmission, and/or rate-matching may be used interchangeably. 
[0138] A lower priority signal in a RAT may be punctured. A WTRU may assume that the higher priority signal is transmitted when a lower priority signal is punctured. An equivalent number of time/frequency resources overlapped with a higher priority signal may be punctured. For example, if the TTI length of a first RAT is an integer multiple of the TTI length of a second RAT (e.g., and/or a TTI of a first RAT is a higher priority), one or more, or multiple, TTIs in a second RAT (e.g., which may overlap with a higher priority TTI of a first RAT) may be punctured.

	As seen above, the interpretation, of the third clause, from the bottom of claim 1, “determine that a subset of the first set of downlink resources overlaps with the second set of resources”; is “A WTRU may assume that the higher priority signal is transmitted when a lower priority signal is punctured.”
	Furthermore, “Puncturing, muting, zero-power signal transmission, and/or rate-matching may be used interchangeably”; therefore, at the transmitter, Puncturing, muting, zero-power signal transmission, rate-matching, would take place; and, at the receiver, a corresponding rate-matching would take place. 

If a transmitter utilizes the same resource elements to transmit different information, there would be a collision, and the received information would be corrupted. It is the transmitter that, would need to perform rate matching to ensure that, no collision takes place.

Summary of the applicant’s argument (see pages 10-11, Objections to the Specification):
Claims 21, 22, 24, 27, 28, 29, 30, 32, 34 and 35, as originally filed, are supported at paragraphs 0136-0174 and the claims of the originally filed application. The present claims are supported by the claims of the originally filed application. 
Response: 
Paragraphs 0136-0174, of the originally filed specification, do not contain all of the features, of the originally filed claims. 
The above objection may be overcome, by incorporating the originally filed claims, into the specification. 
37 CFR 1.75(d)(1) states: The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. 
MPEP § 608.01(o) states: 608.01(o) Basis for Claim Terminology in Description [R-07.2015]
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical (Examiner note: this would also be applicable to hardware, e.g., communication infrastructure, base stations, Mobiles, etc.) cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
The specification should be objected to if it does not provide proper antecedent basis for the claims.

Summary of the applicant’s argument (see page 11, regarding the drawings):
a) The Office Action objects to figures 1A, 1B, 1C, 1D, and 1E alleging that they should be labeled as Prior Art. We disagree with the objection as these figures are associated with the pending claims. 
b) 35 USC 113 states: The applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented.
Response: 
a) The figures 1A, 1B, 1C, ID, and 1E are Prior Art; e.g., see the information disclosure statement IDS, submitted on 04/30/2021; Lee; Moon-il Melville and Tamaki; Nobuyuki (US 20160043849 A1); continuation of PCT/US2014/032833 published on October 9, 2014; figures 8A, 8B, 8C, 8D and 8E; they are precisely the same. 
b) The issues regarding precisely what occurs in the bases station, and the User Equipment UE, may be resolved, quickly, by the furnishing of the drawings. 
37 CFR 1.83    Content of drawing:
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (the originally filed claims):
claim 21, claim 29, “receive information that indicates a first set of downlink resource elements associated with a downlink transmission on the first radio access technology; receive information that indicates a second set of resource elements associated with a cell-specific reference signal transmission on a second radio access technology; determine that a subset of the first set of downlink resource elements overlaps with the second set of resource elements; receive the downlink transmission on the first radio access technology via resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements; and rate match the downlink transmission on the first radio access technology around the overlapped resources”; 
Claim 22, claim 30, “being configured to rate match the downlink transmission on the first radio access technology around overlapped resources comprises being configured to rate match the downlink transmission on the first radio access technology around the second set of resource elements associated with the second radio access technology that overlap the subset of the first set of downlink resource elements associated with the first radio access technology”; 
Claim 24, claim 32, “the overlap is in time and frequency”.
Claim 27, claim 34, “being configured to receive the downlink transmission on the first radio access technology via resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements comprises being configured to decode the downlink transmission on the first radio access technology on resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements”. 
Claim 28, claim 35, “the processor is further configured to determine that the cell-specific reference signal transmission on the second radio access technology has a priority that is higher than the downlink transmission on the first radio access technology”.
The above objection may be overcome, by incorporating the originally filed claims, into the specification. 

Drawings
Figures 1A, 1B, 1C, 1D and 1E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features, as originally presented and now including amendments, in, claim 21, claim 29, “receive information that indicates a first set of downlink resource elements associated with a downlink transmission on the first radio access technology; receive information that indicates a second set of resource elements associated with a cell-specific reference signal transmission on a second radio access technology; determine that a subset of the first set of downlink resource elements overlaps with the second set of resource elements; receive the downlink transmission on the first radio access technology via resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements; and rate match the downlink transmission on the first radio access technology around overlapped resources”; Claim 22, claim 30,  “being configured to rate match the downlink transmission on the first radio access technology around overlapped resources comprises being configured to rate match the downlink transmission on the first radio access technology around the second set of resource elements associated with the second radio access technology that overlap the subset of the first set of downlink resource elements associated with the first radio access technology”; Claim 24, claim 32,  “the overlap is in time and frequency”  - must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without, (see below), Paragraphs [0137]-[0138], in page 30, of the specification, which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Regarding the rationale for considering the omitted subject matter critical or essential; see the arguments, engineering drawings, and the originally filed claims, which demonstrate that these particular features were considered essential by the applicant, but are not reflected in the claims which are rejected. (For additional clarification, see the response to argument section, above).
Paragraphs [0137]-[0138], page 30, of the specification, explain:
[0137] A lower priority signal may be punctured, for example, if one or more (e.g., two) signals in RATs (e.g., different RATs) are overlapped in a time/frequency resource. A WTRU (e.g., which may have a capability to receive and/or transmit signals for one or more, or multiple, RATs) may receive signals from one or more, or multiple, RATs in a time/frequency resource. The signals from one or more RATs may be transmitted (e.g., transmitted simultaneously), and/or signals from one or more RATs may be punctured based on a predetermined priority rule. Puncturing, muting, zero-power signal transmission, and/or rate-matching may be used interchangeably. 
[0138] A lower priority signal in a RAT may be punctured. A WTRU may assume that the higher priority signal is transmitted when a lower priority signal is punctured. An equivalent number of time/frequency resources overlapped with a higher priority signal may be punctured. For example, if the TTI length of a first RAT is an integer multiple of the TTI length of a second RAT (e.g., and/or a TTI of a first RAT is a higher priority), one or more, or multiple, TTIs in a second RAT (e.g., which may overlap with a higher priority TTI of a first RAT) may be punctured.

Claims 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The mapping of the claims to the specification and the engineering drawings, is yet to be accomplished, therefore, the written description of the claims, as interpreted, in light of the disclosure, is uncertain. 
E.g.: The engineering drawings, of the invention, show base stations and Radio Access Technologies, in separate figures; and no integration is shown. The specification, of the invention, also follows the same pattern. Invention’s Fig. 1A:102c, shows a cell phone receiving communications, from two base stations, 114a and 114b. Fig. 2 shows Radio Access Technologies. It is unclear whether each base station is associated with a different Radio Access Technology; or, each base station has all of the Radio Access Technologies.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The mapping of the claims to the specification and the engineering drawings, is yet to be accomplished, therefore, the metes and bounds of the claims, as interpreted, in light of the disclosure, is uncertain. Therefore, the claims are indefinite. 
In Claim 21 and claim 29, a device receives information regarding time and frequency detail, regarding transmission of data and a reference signal. There is a determination that the time and frequency resources, have regions that overlap, and may not be utilized for both purposes. One of either data or a reference signal, is chosen to utilize this conflicted resource region. Finally, rate-matching is utilized. 
The claim states that the device that, receives the information, is the same device, which would perform the determination that the time and frequency resources, have regions that overlap; and in addition, this device, performs the rate-matching. 
In the invention’s disclosure’s specification; Puncturing, muting, zero-power signal transmission, and rate-matching are used interchangeably. (See the response to the arguments section, above, quoting from the invention’s disclosure’s specification.)
Determination that, the time and frequency resources, have regions that overlap and Puncturing, muting, zero-power signal transmission, and rate-matching; regarding this overlap; would need to occur, at a transmitter; as well as the receiver.
It is unclear whether, the applicant is interpreting the claims, such that no such action(s) are taking place, at the transmitter. If this is the case, then the claims are indefinite. The negative limitation, is not present, in the claims. If these actions are, also, taking place, at the transmitter, then the claims would need to be amended, to make this architecture, explicit. This will create a self-contained independent claim.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20110111781 A1) in view of CHEN (US 20140204849 A1), hereinafter CHEN’849.

Claim 21. Chen teaches a wireless transmit/receive unit WTRU (e.g. fig. 1:112) comprising: a transceiver (e.g. fig. 2: transceiver 272); and a processor, wherein the processor is configured to (e.g. [0138] processor 1255 may store information on and retrieve information from memory 1249): 
receive, from a base station via the transceiver, information that indicates a first set of downlink resources associated with a downlink transmission that uses a first radio access technology ([0034] 3GPP, Long-Term Evolution LTE, LTE-Advanced LTE-A) ([0108] PDSCH is mapped to the REs) ([0009] baseline specific reference signal case) (Examiner note: there are corresponding events, occurring, in the base station and then in the User Equipment); 
receive, from a base station via the transceiver, information that indicates a second set of resources associated with a cell-specific reference signal transmission that uses a second radio access technology ([0034] 3GPP, Long-Term Evolution LTE, LTE-Advanced LTE-A) ([0108] REs occupied by the baseline UE-RS ports and the additional UE-RS ports) ([0117] UE 212 receives 908 a reference signal configuration from the Node B 202. The reference signal configuration may indicate whether one or more additional UE-RS are used and their location in time and frequency, according to resource elements REs); 
determine that a subset of the first set of downlink resources associated with the downlink transmission that uses the first radio access technology overlaps with the second set of resources associated with the cell-specific reference signal transmission that uses the second radio access technology ([0080] PDSCH REs colliding with the additional UE-RS REs); 
receive, from a base station via the transceiver, the downlink transmission that uses the first radio access technology via resources of the first set of downlink resources that do not overlap with the second set of resources ([0080] PDSCH REs are punctured by the additional UE-RS pattern); and 

Regarding: rate match the downlink transmission on the first radio access technology around the subset of the first set of downlink resources that overlaps with the second set of resources: 

Chen teaches ([0080] data transmission rate matching is used around the baseline UE-RS pattern) ([0117] UE 212 receives 908 a reference signal configuration from the Node B 202. The reference signal configuration may indicate whether one or more additional UE-RS are used and their location in time and frequency, according to resource elements REs) (Examiner note: there are corresponding events, occurring, in the base station and then in the User Equipment). 
	The above teaching of Chen, appears to match the disclosed invention; however, to expedite the prosecution of the case, a secondary reference is provided, which matches the nomenclature, of the claimed feature. If further fact finding, determines that, Chen either teaches, or renders the feature, obvious; this would not constitute a new ground of rejection, since the art, and how the art is applied, remains the same. 

CHEN’849 discloses rate match the downlink transmission on the first radio access technology around the subset of the first set of downlink resources that overlaps with the second set of resources ([0030] UE performs rate matching around enhanced physical downlink control channel EPDCCH overlapping assigned PDSCH resources. [0031] techniques described herein may be used for various wireless communication networks: CDMA TDMA FDMA OFDMA SC-FDMA radio technology UTRA  cdma2000 W-CDMA TD-SCDMA  IS-2000  IS-95   IS-856  GSM E-UTRA UMB  Wi-Fi WiMAX IEEE 802.20  Flash-OFDM.RTM. UMTS LTE LTE-A FDD TDD 3GPP. Techniques described herein are used for the wireless networks and radio technologies mentioned above as well as other wireless networks and radio technologies. For clarity, certain aspects of the techniques are described for LTE/LTE-A).

It would have been obvious, to a person having ordinary skill in the art, prior to when the invention was effectively filed to combine CHEN’849 with Chen - the motivation is to enhance control channel element ECCE based physical downlink shared channel PDSCH resource allocation for long-term evolution LTE. (E.g. see paragraph [0030] of CHEN’849). 

Claim 22. Chen in view of CHEN’849 teaches the WTRU of claim 21, and being configured to rate match the downlink transmission on the first radio access technology around overlapped resources comprises being configured to rate match the downlink transmission on the first radio access technology around the second set of resource elements associated with the second radio access technology that overlap the subset of the first set of downlink resource elements associated with the first radio access technology ([0080] puncturing 252 refers to an operation where data transmission rate matching is used around the baseline UE-RS pattern. After the rate matching, some Res, e.g., those PDSCH Res, corresponding to the additional UE-RS pattern are replaced by the additional UE-RS. Those PDSCH REs are punctured by the additional UE-RS pattern. More specifically, data transmission may be punctured in locations with the additional UE-RS. PDSCH, e.g., data 203, may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured. In Chen). 

Claim 23. Chen in view of CHEN’849 teaches the WTRU of claim 21, and the downlink transmission comprises a physical downlink shared data channel PDSCH transmission ([0108] PDSCH. In Chen). 

Claim 24. Chen in view of CHEN’849 teaches the WTRU of claim 21, and the first set of downlink resources overlaps with the second set of resources in time and frequency ([0045] UE-RS sequence to Resource Element RE mapping may follow frequency first and then time. In Chen). 

Claim 27. Chen in view of CHEN’849 teaches the WTRU of claim 21, and being configured to receive the downlink transmission on the first radio access technology via resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements comprises being configured to decode the downlink transmission on the first radio access technology on resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements ([0108] Data transmission rate-matching around the additional specific reference signal pattern may be used. For example, when a PDSCH is mapped to the REs, it may only be mapped to those REs not occupied by the baseline UE-RS ports and the additional UE-RS ports. Alternatively, data transmission may be punctured in locations with the additional reference signals. For example, a PDSCH may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured. Different wireless communication devices 112, e.g., UEs 212, may be informed using the same additional specific reference signal ports or different additional specific reference signal ports. In Chen). 

Claim 28. Chen in view of CHEN’849 teaches the WTRU of claim 21, 
Regarding: the processor is further configured to determine that the cell-specific reference signal transmission on the second radio access technology has a priority that is higher than the downlink transmission on the first radio access technology. 
Chen in view of CHEN’849 teach this feature (see the mapping, in the parent claim), except which transmission has a higher priority. 
Exemplary rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
There are a finite number of identified, predictable solutions, namely priority that is lower or higher, with a reasonable expectation of success, in either case, such that, communication would take place. 
(Examiner note: if further fact finding determines that, a reference has to be transmitted before data, inherently, for the communication system to work properly; this would not constitute a new ground of rejection, since the art, and how the art is applied, remains the same).

Claim 29. Chen teaches a method implemented in a wireless transmit/receive unit WTRU, the method comprising: receiving, from a base station via a transceiver (e.g. fig. 2: transceiver 272), information indicating a first set of downlink resources associated with a downlink transmission that uses a first radio access technology ([0034] 3GPP, Long-Term Evolution LTE, LTE-Advanced LTE-A) ([0108] PDSCH is mapped to the REs) ([0009] baseline specific reference signal case) (Examiner note: there are corresponding events, occurring, in the base station and then in the User Equipment); receiving, from a base station via the transceiver, information indicating a second set of resources associated with a cell-specific reference signal transmission that uses a second radio access technology ([0034] 3GPP, Long-Term Evolution LTE, LTE-Advanced LTE-A) ([0108] REs occupied by the baseline UE-RS ports and the additional UE-RS ports) ([0117] UE 212 receives 908 a reference signal configuration from the Node B 202. The reference signal configuration may indicate whether one or more additional UE-RS are used and their location in time and frequency, according to resource elements REs); determining that a subset of the first set of downlink resources associated with the downlink transmission that uses the first radio access technology overlaps with the second set of resources associated with the cell-specific reference signal transmission that uses the second radio access technology ([0080] PDSCH REs colliding with the additional UE-RS REs); receiving, from the base station via the transceiver, the downlink transmission that uses the first radio access technology via resources of the first set of downlink resources that do not overlap with the second set of resources ([0080] PDSCH REs are punctured by the additional UE-RS pattern); and

Regarding: rate matching the downlink transmission on the first radio access technology around the subset of the first set of downlink resources that overlaps with the second set of resources: 

Chen teaches ([0080] data transmission rate matching is used around the baseline UE-RS pattern) ([0117] UE 212 receives 908 a reference signal configuration from the Node B 202. The reference signal configuration may indicate whether one or more additional UE-RS are used and their location in time and frequency, according to resource elements REs) (Examiner note: there are corresponding events, occurring, in the base station and then in the User Equipment). 
	The above teaching of Chen, appears to match the disclosed invention; however, to expedite the prosecution of the case, a secondary reference is provided, which matches the nomenclature, of the claimed feature. If further fact finding, determines that, Chen either teaches, or renders the feature, obvious; this would not constitute a new ground of rejection, since the art, and how the art is applied, remains the same. 

CHEN’849 discloses rate match the downlink transmission on the first radio access technology around the subset of the first set of downlink resources that overlaps with the second set of resources ([0030] UE performs rate matching around enhanced physical downlink control channel EPDCCH overlapping assigned PDSCH resources. [0031] techniques described herein may be used for various wireless communication networks: CDMA TDMA FDMA OFDMA SC-FDMA radio technology UTRA cdma2000 W-CDMA TD-SCDMA IS-2000 IS-95   IS-856 GSM E-UTRA UMB Wi-Fi WiMAX IEEE 802.20 Flash-OFDM.RTM. UMTS LTE LTE-A FDD TDD 3GPP. Techniques described herein are used for the wireless networks and radio technologies mentioned above as well as other wireless networks and radio technologies. For clarity, certain aspects of the techniques are described for LTE/LTE-A).

It would have been obvious, to a person having ordinary skill in the art, prior to when the invention was effectively filed to combine CHEN’849 with Chen - the motivation is to enhance control channel element ECCE based physical downlink shared channel PDSCH resource allocation for long-term evolution LTE. (E.g. see paragraph [0030] of CHEN’849). 

Claim 30. Chen in view of CHEN’849 teaches the method of claim 29, and rate matching the downlink transmission on the first radio access technology around the subset of the first set of downlink resources that overlaps with the second set of resources comprises rate matching the downlink transmission on the first radio access technology around the second set of resources associated with the second radio access technology that overlap the subset of the first set of downlink resources associated with the first radio access technology ([0080] puncturing 252 refers to an operation where data transmission rate matching is used around the baseline UE-RS pattern. After the rate matching, some Res, e.g., those PDSCH Res, corresponding to the additional UE-RS pattern are replaced by the additional UE-RS. Those PDSCH REs are punctured by the additional UE-RS pattern. More specifically, data transmission may be punctured in locations with the additional UE-RS. PDSCH, e.g., data 203, may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured. In Chen). 

Claim 31. Chen in view of CHEN’849 teaches the method of claim 29, and the downlink transmission comprises a physical downlink shared data channel PDSCH transmission ([0108] PDSCH. In Chen). 

Claim 32. Chen in view of CHEN’849 teaches the method of claim 29, and the first set of downlink resources overlaps with the second set of resources in time and frequency ([0045] UE-RS sequence to Resource Element RE mapping may follow frequency first and then time. In Chen). 

Claim 34. Chen in view of CHEN’849 teaches the method of claim 29, and receiving the downlink transmission on the first radio access technology via resources of the first set of downlink resources that do not overlap with the second set of resources comprises decoding the downlink transmission on the first radio access technology on resources of the first set of downlink resources that do not overlap with the second set of resources ([0108] Data transmission rate-matching around the additional specific reference signal pattern may be used. For example, when a PDSCH is mapped to the REs, it may only be mapped to those REs not occupied by the baseline UE-RS ports and the additional UE-RS ports. Alternatively, data transmission may be punctured in locations with the additional reference signals. For example, a PDSCH may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured. Different wireless communication devices 112, e.g., UEs 212, may be informed using the same additional specific reference signal ports or different additional specific reference signal ports. In Chen). 

Claim 35. Chen in view of CHEN’849 teaches the method of claim 29, 
Regarding: determining that the cell-specific reference signal transmission on the second radio access technology has a priority that is higher than the downlink transmission on the first radio access technology. 
Chen in view of CHEN’849 teach this feature (see the mapping, in the parent claim), except which transmission has a higher priority. 
Exemplary rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
There are a finite number of identified, predictable solutions, namely priority that is lower or higher, with a reasonable expectation of success, in either case, such that, communication would take place. 
(Examiner note: if further fact finding determines that, a reference has to be transmitted before data, inherently, for the communication system to work properly; this would not constitute a new ground of rejection, since the art, and how the art is applied, remains the same).

Claims 25-26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of CHEN’849 as applied to claims 21 and 29 above, and further in view of Hahn (US 20170094622 A1).

Claim 25. Chen in view of CHEN’849 teaches the WTRU of claim 21, 
Chen in view of CHEN’849 do not disclose the first radio access technology is a New Radio NR radio access technology.
However, Hahn discloses the first radio access technology is a New Radio NR radio access technology ([0093] 5G).
It would have been obvious, to a person having ordinary skill in the art, prior to when the invention was effectively filed to combine Hahn with Chen in view of CHEN’849 - the motivation is to improve the performance of the LTE communication systems (i.e. 4G), with the utilization of 5G communication technology (e.g. see paragraph [0007] of Hahn).

Claim 26. Chen in view of CHEN’849 and Hahn teaches the WTRU of claim 25, and the second radio access technology is a Long Term Evolution LTE radio access technology ([0105] LTE. In Chen). 

Claim 33. Chen in view of CHEN’849 teaches the method of claim 29, and the second radio access technology is a Long Term Evolution LTE radio access technology ([0105] LTE. In Chen).
Chen in view of CHEN’849 do not disclose the first radio access technology is a New Radio NR radio access technology.
However, Hahn discloses the first radio access technology is a New Radio NR radio access technology ([0093] 5G).
It would have been obvious, to a person having ordinary skill in the art, prior to when the invention was effectively filed to combine Hahn with Chen in view of CHEN’849 - the motivation is to improve the performance of the LTE communication systems (i.e. 4G), with the utilization of 5G communication technology (e.g. see paragraph [0007] of Hahn).

Conclusion
The prior art made of record is considered pertinent to the patentability of the applicant's claims: See the Conclusion section of the previous office action(s).

DAYAL (US 20100124184 A1)

Abstract: Methods and systems are provided for supporting co-existence of two radio access technologies (RATs), which include determining the frame structure of a first RAT, including the boundary of subframes, the DL:UL subframe ratio, and switching periodicity, selecting a frame offset and a DL:UL subframe ratio in a second RAT to minimize the number of punctured symbols in the second RAT, and transmitting frames in the second RAT with the selected frame offset and subframe ratio.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465